     Case 2:19-cv-00005-TOR     ECF No. 105    filed 10/05/20   PageID.2421 Page 1 of 12




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CASEY CLARKSON,
                                                   NO. 2:19-CV-0005-TOR
 8                              Plaintiff,
                                                   ORDER GRANTING IN PART AND
 9          v.                                     DENYING IN PART PLAINTIFF’S
                                                   MOTION FOR PARTIAL
10    ALASKA AIRLINES, INC.,                       SUMMARY JUDGMENT
      HORIZON AIR INDUSTRIES, INC.
11    and ALASKA AIRLINES
      PENSION/BENEFITS
12    ADMINISTRATIVE COMMITTEE

13                              Defendants.

14         BEFORE THE COURT is Plaintiff’s Motion for Partial Summary Judgment.

15   ECF No. 83. This matter was submitted for consideration without oral argument.

16   The Court has reviewed the record and files herein, and is fully informed. For the

17   reasons discussed below, Plaintiff’s Motion for Partial Summary Judgment (ECF

18   No. 83) is GRANTED in part and DENIED in part.

19                                    BACKGROUND

20         This case arises out of Plaintiff’s class action filed against Defendants on


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 1
     Case 2:19-cv-00005-TOR        ECF No. 105   filed 10/05/20   PageID.2422 Page 2 of 12




 1   January 7, 2019. Plaintiff filed an Amended Complaint on July 1, 2019, which is

 2   now the operative Complaint. ECF No. 31. The allegations raised in Plaintiff’s

 3   Amended Complaint concern two of Defendants’ employment policies regarding

 4   military leave and their compliance with the Uniformed Services Employment and

 5   Reemployment Rights Act (“USERRA”). Id. at ¶¶ 61-94. Defendants filed their

 6   Answer on July 15, 2019. ECF No. 32. Plaintiff now seeks partial summary

 7   judgment on Defendants’ First, Second, Third, Seventh, Eighth, and Ninth

 8   Affirmative Defenses, as well as Count V. ECF No. 83 at 7. Defendants indicated

 9   in their Response to Plaintiff’s Motion for Summary Judgment they have

10   withdrawn the affirmative defenses of statute of limitations (Third Affirmative

11   Defense), personal jurisdiction (Seventh Affirmative Defense), and claims barred

12   by settlement or release (Eighth Affirmative Defense). ECF. No. 101 at 6.

13   Defendants also indicated the parties have reached a settlement as to Count V. Id.

14   Therefore, Plaintiff’s request for summary judgment as to Defendants’ Third,

15   Seventh, and Eighth Affirmative Defenses, as well as Count V, are now

16   GRANTED. The Court will address the remaining affirmative defenses at issue

17   (First, Second, and Ninth).

18                                          FACTS

19         Plaintiff Casey Clarkson worked as a pilot for Defendant Horizon Air

20   Industries, Inc. (“Horizon”) from November 2013 until November 2017 when he


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 2
     Case 2:19-cv-00005-TOR     ECF No. 105    filed 10/05/20   PageID.2423 Page 3 of 12




 1   was hired as a pilot for Defendant Alaska Airlines, Inc. (“Alaska”). ECF No. 30 at

 2   3. Plaintiff is still employed by Alaska. Id. While working as pilot for Horizon

 3   and Alaska, Plaintiff also served in the Air National Guard. Id. Plaintiff’s Guard

 4   duty required him to take periods of short-term military leave throughout his

 5   employment with Horizon and Alaska. Id. Horizon and Alaska have certain

 6   policies regarding employees who take short-term military leave. Id.

 7         Plaintiff contends these policies caused him and other similarly situated

 8   pilots to lose their seniority status, which affected their pay and benefits. ECF No.

 9   30 at 4-6. Plaintiff also alleges these policies caused him and other similarly

10   situated employees who took short-term military leave to be denied their regular

11   wages, even though Horizon and Alaska paid full wages to other employees who

12   took comparable leave. ECF No. 30 at 7.

13                                      DISCUSSION

14    I.    Summary Judgment Standard

15         The Court may grant summary judgment in favor of a moving party who

16   demonstrates “that there is no genuine dispute as to any material fact and that the

17   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling

18   on a motion for summary judgment, the court must only consider admissible

19   evidence. Orr v. Bank of America, NT & SA, 285 F.3d 764 (9th Cir. 2002). The

20   party moving for summary judgment bears the initial burden of showing the


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 3
     Case 2:19-cv-00005-TOR        ECF No. 105   filed 10/05/20   PageID.2424 Page 4 of 12




 1   absence of any genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S.

 2   317, 323 (1986). To carry this burden, “the moving party must either produce

 3   evidence negating an essential element of the nonmoving party’s claim or defense

 4   or show that the nonmoving party does not have enough evidence of an essential

 5   element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine

 6   Ins. Co., Ltd. v. Fritz Companies, Inc., 210 F.3d 1099, 1102 (9th Cir. 2000)

 7   (citation omitted). The moving party must persuade the court there is no genuine

 8   issue of material fact. Id.

 9         For purposes of summary judgment, a fact is “material” if it might affect the

10   outcome of the suit under the governing law. Id. at 248. Further, a dispute is

11   “genuine” only where the evidence is such that a reasonable jury could find in

12   favor of the non-moving party. Id. The Court views the facts, and all rational

13   inferences therefrom, in the light most favorable to the non-moving party. Scott v.

14   Harris, 550 U.S. 372, 378 (2007).

15         If the moving party successfully carries its initial burden, the burden then

16   shifts to the non-moving party to identify specific facts showing there is a genuine

17   issue of material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

18   (1986). “The mere existence of a scintilla of evidence in support of the plaintiff’s

19   position will be insufficient; there must be evidence on which the jury could

20   reasonably find for the plaintiff.” Id. at 252. Summary judgment will thus be


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 4
     Case 2:19-cv-00005-TOR      ECF No. 105    filed 10/05/20   PageID.2425 Page 5 of 12




 1   granted “against a party who fails to make a showing sufficient to establish the

 2   existence of an element essential to that party’s case, and on which that party will

 3   bear the burden of proof at trial.” Celotex, 477 U.S. at 322. However, if the

 4   moving party fails to successfully carry its initial burden, “the nonmoving party

 5   has no obligation to produce anything, even if the nonmoving party would have the

 6   ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd., 210

 7   F.3d at 1102-03 (citation omitted).

 8   II.   Defendants’ Affirmative Defenses

 9         A.     Defendants’ First Affirmative Defense (Applicability of the RLA)

10         Plaintiff moves for summary judgment on Defendants’ First Affirmative

11   Defense regarding the applicability of the Railway Labor Act (“RLA”), 45 U.S.C.

12   §§ 151, et seq. ECF No. 83 at 11. Under the dispute resolution mechanism of the

13   RLA, a federal court lacks subject matter jurisdiction to adjudicate “minor

14   disputes” that require the interpretation or application of a collective bargaining

15   agreement. Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 917 (9th Cir. 2018),

16   cert. denied, 139 S. Ct. 1445 (2019) (quotation and citation omitted). Plaintiff

17   argues Defendants have failed to identify any disputed terms within any collective

18   bargaining agreement, and thus, the RLA does not apply. ECF No. 83 at 11.

19   Defendants assert the factual record is not yet sufficiently developed to determine

20


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 5
     Case 2:19-cv-00005-TOR      ECF No. 105    filed 10/05/20   PageID.2426 Page 6 of 12




 1   whether there is, or will be, a dispute over terms in a collective bargaining

 2   agreement. ECF No. 101 at 10.

 3         Labor relations between airline employees and airlines are governed by the

 4   provisions of the RLA. Air Line Pilots Ass’n, Int’l v. Alaska Airlines, Inc., 898

 5   F.2d 1393, 1395 (9th Cir. 1990) (citing 45 U.S.C. §§ 151-188). Disputes are

 6   classified as either major or minor. Ass’n of Flight Attendants, AFL-CIO v.

 7   Horizon Air Indus., Inc., 280 F.3d 901, 904 (9th Cir. 2002) (citation omitted).

 8   Major disputes involve rates of pay, rules, or working conditions, and “arise where

 9   there is no [collective bargaining agreement] or where it is sought to change the

10   terms of [an existing] one.” Schurke, 898 F.3d at 917 (9th Cir. 2018) (quotation

11   and citation omitted). Minor disputes involve grievances or the interpretation or

12   application of collective bargaining agreements “concerning rates of pay, rules, or

13   working conditions.” Id. Federal courts do not have jurisdiction to adjudicate

14   minor disputes, as they are resolved through binding arbitration in front of the

15   System Board of Adjustment. Int’l Ass’n of Machinists & Aerospace Workers,

16   AFL-CIO v. Alaska Airlines, Inc., 813 F.2d 1038, 1040 (9th Cir. 1987) (citation

17   omitted); see also 45 U.S.C. § 185.

18         Here, Plaintiff asserts Defendants have not met their burden of production at

19   summary judgment because they failed to identify specific disputed material facts,

20   and because Defendants have not submitted an affidavit or declaration


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 6
     Case 2:19-cv-00005-TOR       ECF No. 105   filed 10/05/20   PageID.2427 Page 7 of 12




 1   demonstrating why they could not present facts in opposition to the motion. ECF

 2   No. 103 at 7; id. at 9-10.

 3         As the moving party, Plaintiff bears the initial burden of production to

 4   negate an essential element of Defendants’ defense or show Defendants lack

 5   enough evidence to carry their ultimate burden at trial. Nissan Fire & Marine Ins.

 6   Co., Ltd., 210 F.3d at 1102. To support his motion for summary judgment on

 7   Defendants’ First Affirmative Defense, Plaintiff cites to a single answer in

 8   Plaintiff’s First Set of Interrogatories in which Defendants state,

 9         To the extent the parties have a disagreement over the interpretation
           or application of any of the terms of Alaska or Horizon’s CBA that
10         are relevant to resolving Plaintiff’s claims during this litigation,
           pursuant to the Railway Labor Act (“RLA”), 45 U.S.C. §§ 151 et seq.,
11         the applicable system board would have exclusive jurisdiction to
           resolve such a dispute. Defendants do not yet know how Plaintiff is
12         interpreting and applying the relevant provisions of the applicable
           CBAs, so Defendants cannot yet know whether the parties have a
13         dispute regarding the interpretation and/or application of the relevant
           CBAs.
14

15   ECF No. 83 at 12; ECF No. 73-10 at 15-16. In their Response, Defendants

16   maintain it is still impossible to determine whether a dispute could arise until the

17   parties begin substantively litigating the claims. ECF. No. 101 at 10. The Court

18   agrees with Defendants.

19         To illustrate, Claim IV alleges that Defendants failed to pay employees for

20   military leave but paid other employees for comparable non-military leave. ECF


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 7
     Case 2:19-cv-00005-TOR      ECF No. 105     filed 10/05/20   PageID.2428 Page 8 of 12




 1   No. 31 at 28, ¶ 82; ECF No. 101 at 10. Because it is not clear from the current

 2   record what constitutes “comparable non-military leave,” Plaintiff is putting the

 3   terms of his and other employees’ collective bargaining agreements at issue.

 4   Plaintiff has failed to make a sufficient showing that the terms of the collective

 5   bargaining agreement would not require interpretation or application. Therefore,

 6   the extent Plaintiff’s claims require an interpretation or application of a collective

 7   bargaining agreement, this Court’s subject matter jurisdiction may come into

 8   question. Additionally, because challenges to subject matter jurisdiction may be

 9   raised at any time during litigation, summary judgment on the issue is not

10   appropriate at this time. Fed. R. Civ. P. 12(h)(3). Therefore, Plaintiff’s motion for

11   summary judgment on Defendants’ First Affirmative Defense regarding the

12   applicability of the RLA is denied.

13         B.     Defendants’ Second Affirmative Defense (Laches)

14         Plaintiff moves for summary judgment on Defendants’ Second Affirmative

15   Defense of laches as to Plaintiff’s claims in Counts I-IV. ECF No. 83 at 13.

16   Plaintiff alleges the defense of laches is barred because Congress specifically

17   amended the statute to eliminate the statute of limitations and because Defendant

18   has not suffered any evidentiary or economic prejudice. ECF No. 83 at 14-15.

19   Defendants argue laches is a recognized defense under USERRA claims and that

20   they can establish prejudice. ECF No. 101 at 13; id. at 15. Defendants are not


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 8
     Case 2:19-cv-00005-TOR       ECF No. 105     filed 10/05/20   PageID.2429 Page 9 of 12




 1   currently asserting the defense of laches against Plaintiff’s individual claims, nor

 2   do they intend to assert the defense against the entire Paid Leave Class. ECF No.

 3   101 at 12. Rather, Defendants will assert the defense of laches against individual

 4   Paid Leave Class members once members are identified. Id.

 5         In 2008, Congress amended the relevant USERRA statute, 38 U.S.C. §

 6   4327(b), “to clarify that the original intent of Congress was that USERRA would

 7   not be subject to a federal or state statute of limitations period and specifically

 8   states that there is no time limit for a person to file a complaint . . . .” S. Rep. 110-

 9   449, at 26 (2008). Prior to 2008, the statute specifically barred the application of

10   state statute of limitations but was silent as to federal statutes of limitations. See

11   Rogers v. City of San Antonio, 392 F.3d 758, 772 (5th Cir. 2004) (“. . . USERRA

12   does not provide a time limit for bringing a claim for relief, stating only that ‘no

13   State statute of limitations shall apply . . . .’”). Plaintiff contends the 2008

14   amendment also bars the defense of laches. ECF No. 83 at 14.

15          The Ninth Circuit has not addressed the effect of the 2008 amendment on a

16   laches defense. Plaintiff attempts to compare the amended USERRA statute to an

17   amended student loan collections statute. ECF No. 83 at 14. However, several

18   district courts outside the Ninth Circuit have addressed post-2008 USERRA claims

19   and held the defense applicable. See, e.g., Corbin v. Sw. Airlines, Inc., No. CV H-

20   17-2813, 2018 WL 4901155, at *10 (S.D. Tex. Oct. 9, 2018) (finding laches may


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 9
     Case 2:19-cv-00005-TOR     ECF No. 105    filed 10/05/20   PageID.2430 Page 10 of 12




 1   bar plaintiff’s complaint if delay prejudiced the defendant); Seiler v. Hollidaysburg

 2   Am. Legion Ambulance Serv., Inc., No. CIV.A. 3:10-41, 2011 WL 4017965, at *8

 3   (W.D. Pa. Sept. 8, 2011) (finding “laches is the only mechanism by which

 4   Defendant can challenge Plaintiff’s delay in pursuing his USERRA claims.”);

 5   Mock v. City of Rome, 851 F. Supp. 2d 428, 436 (N.D.N.Y. 2012) (applying laches

 6   analysis to find the defendants failed to demonstrate prejudice); Sumrall v. Ensco

 7   Offshore Co., No. 2:17-CV-48-KS-MTP, 2018 WL 2088761, at *8 (S.D. Miss.

 8   May 7, 2018) (stating “courts have permitted the affirmative defense of laches to

 9   prevent injustice.”). Therefore, Plaintiff’s comparison is unpersuasive.

10          To establish a laches defense, a defendant must prove “unreasonable delay

11   by the plaintiff and prejudice to itself.” Couveau v. Am. Airlines, Inc., 218 F.3d

12   1078, 1083 (9th Cir. 2000) (citation omitted). Because the application of laches is

13   fact-specific, summary judgment on the issue is rarely appropriate. Id. Here,

14   Defendants argue they will suffer evidentiary prejudice because the Paid Leave

15   Class includes Alaska and Horizon pilots whose claims may stretch back to 2004,

16   and it would be unreasonable to expect those pilots to recall when they first learned

17   of Defendants’ policies or of their ability to assert a claim. ECF No. 101 at 16.

18   Defendants also argue they will suffer economic prejudice because any pilot who

19   asserts a claim dating back to 2004 may be entitled to substantial backpay. Id.

20   Plaintiff is also seeking liquidated damages, which could exacerbate Defendants’


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 10
     Case 2:19-cv-00005-TOR    ECF No. 105    filed 10/05/20   PageID.2431 Page 11 of 12




 1   economic prejudice. Id.

 2         Here, additional Paid Leave Class members are not yet known. Because the

 3   defense of laches will only be asserted against these putative members, the factual

 4   record is insufficient to determine whether Defendants have been unfairly

 5   prejudiced. Therefore, Plaintiff’s motion for summary judgment on Defendants’

 6   Second Affirmative Defense regarding the defense of laches is denied.

 7         C.     Defendants’ Ninth Affirmative Defense (Fifth Amendment)

 8         Plaintiff moves for summary judgment on Defendants’ Ninth Affirmative

 9   Defense regarding the Fifth Amendment’s takings clause. ECF 83 at 13. Plaintiff

10   argues he and Paid Leave Class members are entitled the same rights and benefits

11   while on short-term military leave as those rights and benefits conferred to other

12   employees who take leave for non-military reasons, such as jury duty,

13   bereavement, and sick leave. See ECF No. 31 at 28, ¶¶ 82-84. Defendants allege

14   if Plaintiff prevails on Count IV, the Court will be required to address whether

15   Congress is constitutionally permitted to require private employers to pay

16   employees regular wages while those employees are on leave performing military

17   services. ECF No. 101 at 17-18. Defendants claim such a requirement may be an

18   unconstitutional taking under the Fifth Amendment. Id.

19         The Court finds it unnecessary to reach the constitutional question at this

20   stage in the litigation. There is a “fundamental and longstanding principle of


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 11
     Case 2:19-cv-00005-TOR     ECF No. 105    filed 10/05/20   PageID.2432 Page 12 of 12




 1   judicial restraint” that requires courts to avoid addressing constitutional questions

 2   before it is necessary. Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S.

 3   439, 445 (1988). Instead, “[p]rior to reaching any constitutional questions, federal

 4   courts must consider nonconstitutional grounds for a decision.” Jean v. Nelson,

 5   472 U.S. 846, 854 (1985) (citation omitted). Presently, the factual record before

 6   the Court does not contain any evidence upon which summary judgment can be

 7   granted for this issue. Therefore, the Court finds Defendants’ Fifth Amendment

 8   question would be more appropriately resolved in a motion for summary judgment

 9   on the merits of Count IV so the Court can consider additional evidence, such as

10   damages and expert testimony. Plaintiff’s motion for summary judgment on

11   Defendants’ Ninth Affirmative Defense is denied.

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13         Plaintiff’s Motion for Partial Summary Judgment (ECF No. 83) is

14   GRANTED in part and DENIED in part.

15         The District Court Executive is directed to enter this Order and furnish

16   copies to counsel.

17         DATED October 5, 2020.

18

19                                  THOMAS O. RICE
                                 United States District Judge
20


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION FOR PARTIAL SUMMARY JUDGMENT ~ 12
